PER CURIAM.
Claims 1, 2, 5, 9, 11, 12, 14, and 16 were held to be infringed by the appellant’s manufacture and sale of its Radiolas Nos. 16 'and 17. The patent in suit was considered by us in Hazeltine Corp. v. Wildermuth, 34 F.(2d) 635, and held valid and there infringed.' The arguments now advanced, seeking to have this patent declared invalid, were considered by this court in the Wildermuth Case and also in Hazeltine Corp. v. Nat. Carbon Co., 47 F.(2d) 573; nothing now said requires us to depart from the conclusions which we reached in those appeals.
There is a very substantial plate circuit neutralization obtained by the appellants. Using the table as the neutralization obtainable and used by the appellant in its product, it substantially attains the percentage of electrical results of the capacity couplings 'which aré obtained by the.Hazeltine invention! The amount of that capacity of the tube is'about 8.1 mmf.' (micromicrofarads). Appellant obtains nearly that capacity in its use.
The decree is affirmed upon the authority of Hazeltine v. Nat. Carbon Co. (C. C. A.) 47 F.(2d) 573, and Hazeltine Corp. v. Wildermuth (C. C. A.) 34 F.(2d) 635.
Decree affirmed.